Citation Nr: 0113593	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-20 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active duty from January 1977 to April 1978 
with five days time lost under 10 U.S.C. 972.

This appeal arises from an July 2000 rating decision from the 
North Little Rock, Arkansas Regional Office (RO) that 
determined that new and material evidence to reopen the 
veteran's claim for service connection for schizophrenia had 
not been received.  


FINDINGS OF FACT

1.  By a rating action dated in June 1995, the RO denied 
service connection for schizophrenia.  The veteran was 
notified of that decision in that same month.

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The additional evidence submitted in connection with the 
claim to reopen is not so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1995 decision of the regional office that denied 
service connection for schizophrenia is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 (2000).

2.  Evidence received since the June 1995 RO decision is not 
new and material, and, thus, the claim for service connection 
for a schizophrenia is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in April 1976, no history 
of depression, excessive worry, loss of memory, amnesia, or 
nervous trouble of any sort was reported.  The veteran 
reported a history of being a sleepwalker and of frequent 
trouble sleeping.  It was noted that the veteran would sleep 
walk as a child; he had not since 1973.  On examination, the 
veteran's psyche was clinically evaluated as normal.

In January 1978, the veteran was seen with complaints of loss 
of memory and not being able to get along with others, 
including superiors.  He seemed to be coherent currently.  He 
did appear to be of violent nature.  He believed he was being 
constantly harassed.  It was indicated that the veteran 
should be evaluated for appointment to Mental Hygiene.  

An undated record includes an Article 15 proceeding of the 
veteran, indicating that he absented himself from his unit 
from February 1, 1978 to February 6, 1978.  Part of his 
punishment included that he was to serve seven days in a 
Correctional Custody Facility beginning February 16, 1978.

In March 1978, it was noted that the veteran was in Violation 
of the Uniform Code of Military Justice for three charges:  
escaping from correctional custody on February 16, 1978, 
disobeying an order to report to Correctional Custody 
Facility on February 17, 1978, and disobeying an order to 
move back into a military building, also on February 16, 
1978.

Additionally, in March 1978, a request for discharge for the 
good of the service for the veteran was approved.  

On a Chapter 10 examination in March 1978, no history of 
frequent trouble sleeping, depression, excessive worry, loss 
of memory, or amnesia was reported.  A history of nervous 
trouble was reported.  It was noted that as to "nervous 
trouble" the veteran had situational anxiety related to the 
job.  On examination, the veteran's psyche was clinically 
evaluated as normal on examination for separation.  

In November 1994, the veteran filed a claim for service 
connection for paranoid schizophrenia.

Included in the claims file were VA treatment records include 
that in April 1994, the veteran reported that he was 
schizophrenic and had just relocated to the area.  He wanted 
to be treated.  In a record from June 1994, the veteran 
reported that he had been treated for schizophrenia for about 
a year.  A notation from September 1994 includes that the 
veteran became ill in service and so he was discharged in 
1979.  

Received in April 1995 were treatment records from the North 
Arkansas Community Mental Health Center, that include that in 
April 1994, the veteran was seen for an admission evaluation.  
He had recently moved to the area and wanted treatment.  He 
reported that he was diagnosed with paranoid schizophrenia 
when he was a child, and that the diagnosis had changed over 
the years.  He reported that he was hospitalized due to his 
mental illness three times, most recently was approximately 
four months previously.  The diagnoses included paranoid 
schizophrenia (provisional) subcronic.  An additional record 
from April 1994 includes that the veteran reported that he 
had been diagnosed as paranoid schizophrenic.  He 
additionally reported that he had depression in the past.  
The impression included paranoid schizophrenia versus drug 
induced psychosis.  A May 1994 treatment record includes that 
the veteran was to be followed by the VA for treatment.  In 
March 1995, it was noted that the veteran received Social 
Security Disability Insurance benefits.

Received in April 1995 were treatment records from West 
Yavapal Guidance Clinic, that include that in October 1993, 
the veteran was admitted with thoughts of suicidal ideation 
for five days.  He had been off of his medication for three 
days.  He had increased dysphoria associated with the stress 
of living with his sister.  He had not been sleeping well 
lately and had very poor hygiene.  Additionally, the veteran 
had relationship problems with his girlfriend.  He had a long 
history of treatment since his childhood.  The diagnostic 
impression included dystrophia, question atypical psychotic 
disorder, and mixed personality disorder. 

On a VA examination in April 1995, it was noted that a review 
of the file showed the private treatment records appeared to 
have been requested, but had not been received.  Service 
records and VA treatment records were reviewed.  The veteran 
reported his history as that he had a nervous breakdown in 
the service while at Fort Lewis, Washington.  He stated that 
he did some odd things in basic training, including that he 
started running in the forest, and two guys got him and took 
him to the captain.  He stated that he had a lot of trouble 
in AIT as the people bothered him, but that he did okay in 
jungle training.  He stated that at Fort Lewis, a Sergeant C. 
upset him when he said he did not have any constitutional 
rights.  The veteran stated that he had wanted to see the 
lieutenant but that Sergeant C. pushed him and treated him 
poorly.  The sergeant told the veteran that he had no right 
to see the lieutenant, so the veteran went AWOL.  He turned 
himself in and they took him back to Fort Lewis.  He reported 
that once there he did not know what to do, so he went AWOL.  
He reported that he had a nervous breakdown while all of this 
was going on.  He mentioned the fact that he hit a mirror and 
broke it while tripping out.  The psychiatric diagnoses 
included paranoid schizophrenia.  The examiner included a 
comment that while the records were scant, from what he was 
told by the veteran, the veteran did pretty well until he got 
into Fort Lewis, after his AIT and jungle training, though he 
did have some difficulty in basic training and some trouble 
in AIT which he did not discuss.  It was recommended that 
treatment records from the two outpatient clinics should be 
obtained.  

By rating action of June 1995, service connection for 
paranoid schizophrenia was denied.  The RO determined that 
there was no evidence that the veteran's paranoid 
schizophrenia was diagnosed or treated in service or within 
one year after discharge.  The veteran was notified of this 
decision in that same month.  The veteran filed a timely 
Notice of Disagreement to this rating action in June 1995 and 
a Statement of the Case was issued in July 1995.  No 
substantive appeal was filed.

Evidence received subsequent to the June 1995 rating action 
includes the following: 

Included in the claims folder in September 1999 were VA 
treatment records dating from April 1994 to October 1998, 
some of which are copies of evidence addressed above and some 
relate to disabilities not at issue in the current appeal.  
Of relevance is a treatment record from September 1997, where 
the veteran reported that he had a breakdown while in the 
service.  He reported that had difficulty adjusting to the 
military.  He had been receiving Social Security benefits for 
five or six years.  The diagnoses included schizophrenia, 
paranoid type.  In October 1998, the veteran stated that his 
history was that he was mentally abused by a sergeant while 
in the service in 1977 and had problems with schizophrenia 
ever since.  At present, he stated he was stable emotionally.  
The diagnoses included schizophrenia, paranoid type.  
Additional records show treatment for schizophrenia.  

In an Income-Net Worth and Employment Statement submitted in 
September 1999, the veteran reported that he received Social 
Security Disability benefits.

In a letter to the veteran in October 1999, the RO informed 
him that his claim for pension was denied.

In a statement in April 2000, the veteran indicated that he 
disagreed with the decision on his disability, because he was 
sick and the service made him that way.

In a letter to the veteran in April 2000, the RO informed the 
veteran that his April 2000 statement was to be considered as 
a claim for service connection rather than as a Notice of 
Disagreement since he had indicated that the condition was 
incurred in service.  The veteran was additionally requested 
to submit new and material medical evidence that his paranoid 
schizophrenia condition was incurred in service or within one 
year of discharge.  

In a statement in June 2000, the veteran reported that he had 
a nervous breakdown in service and was pushed to do abnormal, 
bad, and degrading things by Sergeant C. and he was told by 
Sergeant C. that he had no rights.  He was not given a chance 
to get help higher up in the chain of command, and this drove 
him mad and caused him to go AWOL.  He had a good time in the 
service until Sergeant C. started picking on him.  The 
veteran additionally indicated that he had not told anyone 
the reason he had a breakdown and went AWOL in the service.  
In service, he was given papers to sign before he got out and 
afterward was told what they were, including that he had no 
right to any disability claim; although he could not remember 
exactly.  

By rating action in July 2000, the RO informed the veteran 
that new and material evidence had not been submitted to 
reopen his claim for service connection for schizophrenia.  
The current appeal to the Board arises from this decision.

II.  Analysis

At the outset, it is noted that during the pendency of this 
appeal, a significant change in the law was effectuated.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefined and expanded 
the obligations of VA with respect to its duty to assist 
claimants for benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100 
et. seq.).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Under the VCAA, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  In this case, the veteran has been notified of the 
criteria pertaining to finality cases, and he has been 
informed that he should submit new and material medical 
evidence to support his claim.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2000).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  
It is noted that legislation was enacted subsequent to these 
cases which eliminated the well grounded claim requirement.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5100 et. seq.).  The initial question to be answered is 
whether there is new and material evidence.  In this case 
there is not, so the analysis stops here.

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.

The additional evidence submitted since the June 1995 RO 
decision includes treatment records that show continued 
treatment for schizophrenia, treatment records relating the 
veteran's history of schizophrenia since service, copies of 
records previously discussed, treatment records for 
disabilities not currently at issue, and statements by the 
veteran relating that his current schizophrenia began in 
service.  The evidence is duplicative and cumulative of 
evidence previously considered previously by the RO.  
Therefore, new and material evidence has not been submitted 
to reopen a claim of entitlement to service connection for a 
psychiatric disability.

Additionally, in this case, it appears that the veteran may 
have been referred to a Mental Hygiene Clinic in service, as 
noted on the January 1978 service medical record.  However, 
noted on the March 1978 separation examination, was a 
psychiatric diagnosis of situational anxiety related to a 
job.  Therefore, even though any additional service medical 
records from a mental hygiene clinic are not of record, we do 
have a diagnosis, and as such, no useful purpose would be 
served in Remanding for any potential additional records.  
Those records may not be available as service medical records 
were requested and these records were not included.

It is further noted, that while the veteran appears to be in 
receipt of Social Security Administration disability 
benefits, he has only been in receipt since the early 1990s 
and therefore, this evidence would only address the current 
status of his disability.  There is no question in this case 
that the veteran has a current diagnosis of schizophrenia, 
only whether it had its onset in service or within one year 
of discharge.  Therefore, there would be no useful purpose in 
obtaining a copy of the Social Security Administration (SSA) 
decision granting benefits to the appellant or the medical 
records upon which it was based.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Overall, it is noted that nothing added to the record shows 
that the psychosis that has been diagnosed is shown in 
service or otherwise related to service.  Moreover, there is 
no showing of a psychosis within 1 year of separation.  While 
this evidence shows that the veteran has the previously 
diagnosed psychiatric disorder, it is not shown that it is 
related to service.  Finally, it is not shown that there are 
any records that would be available that would alter this 
conclusion.


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for schizophrenia, the claim is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

